         Case 1:20-cv-01105-MKV Document 50 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                  USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                                 DOCUMENT
                                                                              ELECTRONICALLY FILED
 ANTON SAHAZIZIAN et al.,                                                     DOC #:
                                                                              DATE FILED: 7/30/2021
                            Plaintiffs,

                      -against-                                    20-cv-1105 (MKV)

                                                                        ORDER
  DONALD CREADORE et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a hearing in this case on July 30, 2021. This order memorializes the

Court’s rulings at the conference.

       The Cashier’s Office is directed to release $155,995.90 out of the $190,000 on deposit

related to this case to Ropes & Gray LLP for further distribution pursuant to the parties’

settlement agreement. The remaining $34,004.10 will remain on deposit pending resolution of

the issues related to the charging lien asserted by Defendant’s former counsel.

       On or before August 24, 2021, Defendant and his former counsel are directed to file

briefs regarding all issues related to the charging lien asserted by counsel. After receiving the

parties’ briefs, the Court will determine whether a hearing regarding the lien is required. If so,

the Court will post a further order to the ECF docket in this case.



SO ORDERED.
                                                      _________________________________
                                                      ________
                                                             _____________
                                                                        __________
                                                                                _ __
                                                                                   _ __
                                                                                     ____
                                                                                        _ __
                                                                                          ___
Date: July 30, 2021                                   MARY Y KAY
                                                              KAY VYSKOCIL
                                                                    VYS
                                                                      YSKOCI
                                                                      YS      CIIL
      New York, NY                                         d States
                                                      United States District
                                                                        strict Judge
                                                                     Diist




                                                  1
